[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION RE CUSTODY AND VISITATION
1. The parties shall have joint legal custody of their minor children subject to the following:
a. Both parties should seek each other's input and consider each other's views in reaching major decisions about the children.
b. Each party will provide the other with copies of all the children's report cards and school evaluations, shall inform the other or arrange with school authorities for duplicate notice to be sent to the other party of all conferences, parent's meetings and parent/children activities scheduled with the children's schools and both parties shall have the right to participate in such events.
c. Each of the parties agrees to keep the other informed or give a means by which he or she can be contacted while away from home with the children overnight and agrees that if either has knowledge of any illness or accident or other circumstances seriously affecting the health or welfare of the children the husband or wife as the case may be will promptly notify the other. CT Page 9690-a
d. The parties shall exert every reasonable effort to maintain free access and unhampered contact between the children and each of the parents, to foster feelings of affection between said children and the parties and that neither of the parties shall do anything which may estrange the children from the other party nor injure the opinion of the children as to the other or act in any way so as to hamper the free and natural development of the children's love and respect for the other.
2. Visitation. The physical residence of the minor children shall be with the mother subject to visitation with the father, as follows:
a. The children will spend alternating weekends with the father, from Friday at 5:30 p. m. when he will pick up the children at the mother's home, until Monday morning when he will deliver the children to school.
b. The children will spend every Tuesday from 5:30 p. m. when the father will pick up the children at the mother's home until Wednesday morning when the father will deliver Paige to school and Sarah and Clare to their mother's home at 8:00 a.m
c. The parties shall alternate holidays as follows:
    (i) On odd years with their father, on even years with their mother:
         Winter School Vacation Memorial Day Weekend Labor Day Weekend Thanksgiving Day and the Weekend Christmas Day (from 11:00 a.m. on Christmas Day through one-half of the school vacation)
    (ii) On even years with their father, on odd years with their mother:
         Easter Day Spring School Vacation Independence Day Weekend Columbus Day Weekend CT Page 9690-b Christmas Eve (until 11:00 a.m. on Christmas Day) The second one-half of the Christmas vacation including New Year's Eve and Day
    (iii) If the school has only one week's vacation instead of a winter and spring school vacation, then the parties will alternate such one week beginning with the mother in even years and the father in odd years.
When the children are with the father, weekend holidays will begin from after school on the last day before the school recess and continue to the following Monday night at 6:00 p. m. School vacations will begin from after school on the last day before the school recess and continue to 6:00 p. m. the night before school commences.
d. The children shall spend Mother's Day with the mother. The children shall spend Father's Day with the father.
e. During the summer recess, the father will have two weeks' vacation with the children each year. The father will give the mother notice of such two-week period by May 1st in even years, and the mother will give notice to the father by May 1st in odd years.
3. Phone calls. The children may call either parent at any time that they wish.
4. Both parties will make every effort to comply with this visitation schedule.
5. This visitation schedule is flexible and subject to change by the parties.
Erin Kane                               Kevin Baldwin
CT Page 9690-c